 INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441549InternationalBrotherhood of ElectricalWorkers, Local 441,AFL-CIO (Suburban Development Co.; O'Brien Electric Co.)andJones and Jones, Inc.InternationalBrotherhood of ElectricalWorkers, Local 441,AFL-CIO (O'Brien Electric)andAmerican Brotherhood ofElectricalWorkersInternationalBrotherhood of ElectricalWorkers, Local 441,AFL-CIO (O'Brien Electric)andAmerican Brotherhood ofElectricalWorkers, Local 1Laborers&Hod CarriersUnion,Local 652,AFL-CIO (O'BrienElectric)andAmerican Brotherhood of ElectricalWorkers,Local 1InternationalBrotherhood of ElectricalWorkers, Local 441,AFL-CIO (O'Brien Electric)andAmerican Brotherhood ofElectricalWorkers, Local 1.Cases Nos. 21-CC-889, 21-CC-890,21-CC-892, 21-CC-893,_21-CC-895.April 29, 1966DECISION AND ORDEROn January 28, 1966, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that Respondent,International Brotherhood of ElectricalWorkers, Local 441, AFL-CIO, referred to herein as Respondent Local 441, had engaged incertain unfair labor practices as alleged in the complaint, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent Laborers & HodCarriers Union, Local 652, AFL-CIO, referred to. herein as Respond-ent Laborers, had not engaged in unfair labor practices and recom-mended dismissal of the complaint as to it.Thereafter, RespondentLocal 441 and the General Counsel filed exceptions to the Trial Exam-iner's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistentherewith.158 NLRB No. 57. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We do not agree with the Trial Examiner's finding that Respond-ent Local 441, by picketing, in furtherance of its primary disputewith O'Brien Electric Co., at locations other than entrances establishedfor employees of O'Brien Electric on the Suburban and Cherry proj-ects, failed to conform with theMoore Dry Dock Irequirement thatpicketing take place reasonably close to the situs of the dispute. Inthis connection, the facts, as more fully set forth in the Trial Exam-iner's Decision, show that Respondent Local 441, at all times material,was engaged in a primary labor dispute with O'Brien Electric Co.,the electrical subcontractor on the Suburban and Cherry shoppingcenter construction jobs.The Suburban project was located in Orange, California, and wasin the shape of an inverted "L" abutting 50 feet on the east side ofProspect Street and 306 feet on the north side of Chapman Street.The project area was unenclosed, unpaved, and had no roadways.Before the picketing began, employees of O'Brien and neutral con-tractors on the job, as well as deliverymen, entered and left the proj-ect at any convenient point.On July 27, 1965, Respondent Local441 commenced picketing the project with signs clearly identifyingO'Brien as the primary employer.One or two days later, O'Brienestablished a 15-foot entrance within the 50-foot frontage on ProspectStreet for its employees.This entrance was marked by signs, affixedto a pair of 2- to 31/2-foot stakes driven into the ground, stating"O'Brien Electric employees entrance only."Testimony indicatesthat O'Brien instructed its employees and suppliers to enter and leavethe project through that entrance only.Thereafter Local 441 con-tinued to picket the unmarked frontages on Prospect and ChapmanStreets.On at least four occasions after the posting, O'Brien's employ-ees and persons making deliveries to O'Brien entered or left the proj-ect through the neutral zones.The Cherry project was located on the southeast corner of BeachBoulevard and Ellis Avenue in Huntington Park, California.LikeSuburban, the Cherry project was unenclosed and in an unpaved, half-constructed state.Although there were no roadways, the project didhave five concrete vehicular entranceways, with two entranceways onBeach Boulevard and three on Ellis Avenue. Prior to the picketing,vehicles used any convenient entranceway, and employees entered andleft at any point. Immediately upon the appearance of Local 441'si InSailors'Union of the Pacific,AFL (Moore Dry Dock Company),92 NLRB 547, 549,the Board set forth the following criteria to serve as a guide as to whether the picketingof a primary employer at a common situs is violative of Section 8(b) (4) (B)of the Act:(1)At the time of the picketing the primary employer is engaged in its normal businessat the situs;(2) the picketing discloses clearly that the dispute is with the primary em-ployer;(3) the picketing is limited to places reasonably close to the location of the situs;and (4)the picketing is strictly limited to times when the situs of dispute is located onthe secondary employer's premises. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441551pickets, a separate entranceway was posted for O'Brien's employees.The signs describing the entrance were identical in wording and con-struction to those employed at the Suburban site and were placed atthe entranceway along Ellis Avenue at the most easterly end of theproject.As at Suburban, O'Brien's employees and suppliers wereinstructed to use that entrance only.Thereafter, Local 441 continuedto picket the unmarked street frontages bounding the project on BeachBoulevard and Ellis Avenue. On at least one occasion an individualmaking a delivery to O'Brien failed to use the O'Brien entranceway,and although the Trial Examiner did not advert thereto, the recordincludes uncontradicted testimony indicating that primary employeesdid enter and leave this project at locations other than the O'Brienentrance.The Trial Examiner, in finding that Local 441's picketing of theprojects was secondary and violative of Section 8(b) (4) (i) and (ii)(B), relied essentially on his view that the posting of the O'Brienentrancesrestricted the situs of the dispute to those locations, and,hence, Local 441's failure to confine its picketing to those entrancesmarked a departure from theMoore Dry Dockrequirement thatpicketing take place reasonably close to the situs.2Contrary to theTrial Examiner, we are of the opinion that, in the circumstances ofthis case,the primary entrances were not designated in a mannersufficientto warrant circumscribing the area of permissible commonsituspicketing.While the Board has held that picketing at locations other than aproperly marked primary gate may indicate a noncompliance withMoore Dry Dockstandards,3 the mere posting of signs does not itselflimit the situs of the dispute.4To hold otherwise would condone,without regard for the competing interests that must be accommo-dated in ascertaining objective under Section 8(b) (4) (B),5 a mecha-nistic application ofMoore Dry Dockrequirements.6Accommodationof the competing interests is maintained, however, where theMoore2Local 441's picketing conformed withMoore Dry Dockin all other respects.8 Orange Belt District Council of Painters No. 48, AFL-CIO(Calhoun Drywall Com-pany),154 NLRB 997;Building and Construction Trades Council of New Orleans, AFL-010 (Markwell and Hartz,Inc.),154 NLRB 641;Millwrights Local Union No. 1102,United Brotherhood of Carpenters,etc. (Dobson Heavy Haul, Inc.),155 NLRB 1305.'LocalUnion No.519,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry,etc. (Center Plumbing and Heating Corp.),145NLRB 215, 223.5 It is the duty of the Board to balance"the dual congressional objectives of preserv-ing the right of labor organizations to bring pressure to bear on offending employers inprimary labor disputes and of shielding unoffending employers and others from pressuresin controversies not their own."N.L.R.B. v.Denver Building and Construction TradesCouncil(Gould 4 Preisner),341 U.S. 675, 692.BLocal 761, International Union of Electrical,Radio and Machine Workers, AFL-CIOV.NL.R.B. (General Electric Company),366 U.S. 667;International Brotherhood ofElectricalWorkers, Local Union 861 (Plauche Electric, Inc.),135 NLRB 250, 255. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDDry Dockstandards are applied so as to require that ". . . the picket-ing be so conducted astominimize its impact on neutral employeesinsofar as this can be done without substantial impairment of theeffectiveness of the picketing in reaching the primary employees." °Applying these principles to the circumstances presented herein, weare satisfied that the effectiveness of Local 441's picketing in reachingprimaryemployees and deliverymen would be unjustly impaired ifthe permissible area of picketing were restricted to the O'Brienentrance at each site. In the instant case neither project was enclosedby a fence or other barricade.Both had substantial street frontageswhich, with the exception of the O'Brien area, were unmarked andhence provided no directions to deliverymen, primary employees, orneutrals as to their proper means of access to and from the respectiveprojects.Even the signs placed at the somewhat remotely locatedO'Brien entrance on each project were ambiguous, for, in addition tothe absence of any reference to deliverymen, they could be interpretedmerely as precluding entry of neutrals through the marked area whilefailing to restrict primary employees and deliverymen from using theneutral zones.The confusion occasioned by the O'Brien postings wasmarked graphically by the instances at each project when primaryemployees and deliverymen, themselves, failed to observe the postedentrance.In the circumstances, we are satisfied that neither project area wasmarked in an unconfusing manner so as to provide reasonable assur-ances to Local 441 that, by picketing confined to the O'Brien entrances,itsmessage would be carried to all within legitimate, direct appeal ofits picket signs.8Accordingly, we find that the situs of the disputewas not thereby restricted to the O'Brien entrances, and, as the picket-ing fully conformed withMoore Dry Dockstandards, it was not con-ducted in a manner from which a proscribed secondary objective isinferable.Nor do we find Local 441's picketing of the Suburban and Cherryprojects to have been accompanied by other conduct negating thepresumption of legality which inures to picketing conducted in com-pliance with theMoore Dry Dockstandards.Thus, in the instantcase, there is no question that Local 441 was engaged in a primarylabor dispute with O'Brien, and, as heretofore found, its picketingconformed fully with the Board's requirements for such lawful actionat a common situs. Nevertheless, on one occasion about a week afterthe picketing began, agents of Local 441, at the Suburban project,appealed to a neutral truckdriver to honor the picket line.This7Retail Fruit cE Vegetable Clerks' Union,Local 648, Retail Clerks InternationalAsso-ciation, AFL-CIO (Crystal Palace Market),116 NLRB 856, 859.8 Cf. DobsonHeavy Haul,Inc., supra. INT"L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441553incident involved a single employee and represented the only departureby Local 441 from permissible common situs activity at either project.It occurred after the driver had made his delivery to SuburbanDevelopment Co., the neutral general contractor,and consisted ofthreatening remarks by an unidentified individual,who was laterseen in the presence of the pickets,coupled with the action of thepickets themselves in taking the name and license number of thedriver.Although we have heldthat theMooreDry Dockpresumption oflegality may be rebutted by other relevant evidence disclosing thatthe true objective of the picketing was the enmeshment of neutrals,9the question of whether or not otherwise lawful picketing is so inter-twined with direct secondary appeals to constitute part of an overallpattern of conduct designed to enmesh neutrals must necessarily turnon the facts and circumstances of the particular case.Considered inthe context of the otherwise lawful action of Local 441, it is our opinionthat this single, isolated departure from permissible common situsactivity does not reflect a pattern of conduct which may be fairly con-sidered as disclosing that the picketing was addressed to persons otherthan O'Brien.Accordingly,it is our conclusion,on the particular-facts before us, that the validity of the picketing herein is separablefrom, and must be assessed independently of, the oral appealinvolved.10In view of the foregoing,as Local 441's conduct on the Cherryproject was unaccompanied by conduct other than legitimateMooreDry Dockpicketing,and since there is insufficient evidence to establishthat the picketing of the Suburban project had a proscribed secondaryobjective,we are not persuaded that the picketing of either jobsiteviolated Section 8(b) (4) (i) and(ii) (B) of the Act.Hence, we,hereby dismiss the allegations of the complaint with regard to suchpicketing.On the other hand, because the inducement of the neutral truck-driver on the Suburban project exceeded permissible bounds of pri-mary activity,and was for an objective of forcing or requiring Sub-urban to cease doing business with O'Brien, we find that Local 441thereby violated Section 8(b) (4) (i) (B)of the Act.There being noBNortheasternWashington-Northern Idaho Building and Construction Trades Council,et at.(Northwestern Construction of Washington, Inc.),152 NLRB 975;InternationalBrotherhood of Electrical Workers, Local Union No. 11, AFL-CIO (General TelephoneCompany of California),151 NLRB 1490;International Brotherhood of ElectricalWork-ers, Local Union No. 11, AFL-CIO, et at. (L.G. Electric Contractors, Inc.),154 NLRB 766.10Member Fanning concurs in the majority's finding that the picketing is lawful andseparable from the oral inducement but relies on his separate statement of position inInternational Brotherhood of Electrical Workers, LocalUnion No.11, AFL-CIO (General-Telephone Company of California),151 NLRB 1490, footnote 4. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, however, that said inducement resulted in work stoppages,or otherwise coerced or restrained any "person" engaged on that proj-ect,we do not find said conduct to be violative of Section 8(b) (4)(ii) (B) of the Act.2.We find merit in the General Counsel's exceptions to the TrialExaminer's further finding that Respondent Laborers did not violate8 (b) (4) (i) and (ii) (B) through the actions of Business Agent Raval-cava in orally inducing members of Laborers employed by Cal Brown,a neutral subcontractor on the Suburban project, to engage in workstoppages. In so finding the Trial Examiner noted that this incidentoccurred prior to the establishment of the O'Brien entrance; reason-ing that Local 4:41's picketing had not at that time evidenced a depar-ture fromMoore Dry Dockrequirements, he concluded that theLaborers' actions did not represent such a departure from approvedcommon situs conduct as to constitute a violation of the Act.Wedisagree.In accordance with established principle, oral inducements addresseddirectly to secondary employees to strike a neutral subcontractorengaged on a common situs constitute proscribed secondary activ-ity11TheMoore Dry Docktests, being evidentiary guides for deter-mining the true object of common situspicketing,do not serve tovalidate such direct secondary action.Accordingly, and as the Labor-ers' conduct was patently for an object of forcing or requiring CalBrown to cease doing business with Suburban Development Company,the general contractor, in order to force or require Suburban Develop-ment Company to cease doing business with O'Brien Electric Co., wefind, contrary to the Trial Examiner, that Laborers violated Section8(b) (4) (i) and (ii) (B) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders :A. That Respondent International Brotherhood of ElectricalWorkers, Local 441, AFL-CIO, Los Angeles, California, its officers,agents, and representatives, shall :1.Cease and desist from engaging in, or inducing or encouragingindividuals employed by Rossman Lumber Co., or any other personengaged in commerce or in an industry affecting commerce, to engagein a strike or refusal in the course of their employment to use, man-ufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services where2 'Local 370, United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO (Baughan Plumbing andHeating Company, Incorporated),157 NLRB 20. Also see cases cited at footnote 10,supra. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441555an object thereof is to force or require Suburban Development Co. toceasedoing business with O'Brien Electric Co.2.Take the following affirmative action which the Board finds willeffectuatethe purposes of the Act:(a)Post at its business offices and meeting hallsin Los Angeles,California,copies ofthe attachednoticemarked"Appendix A." 12Copies of said notice, to be furnished by the Regional Director forRegion 21, shall, after being duly signed by Local 441's representative,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to members are customarily posted.Rea-sonable steps shall be taken by Local 441 to insure that said noticesare not altered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the Regional Directorfor Region 21 for posting by Rossman Lumber Co., if willing, at alllocationswhere notices to its employees are customarily posted.(c)Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order what steps the Respondent Local441 has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissed insofar as itallegesunlawful conduct by Respondent International Brotherhoodof Electrical Workers, Local 441, AFL-CIO, not found herein.B. That Respondent Laborers & Hod Carriers Union, Local 652,AFL-CIO, Los Angeles, California, its officers, agents, and representa-tives, shall :1.Cease anddesistfrom engaging in, or inducingor encouragingindividuals employed by Cal Brown, or any other person engaged incommerceor in an industry affecting commerce, to engage in a strikeor refusalin the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles,materials,or commodities' or to perform any services, and fromthreatening, coercing, or restraining the aforesaid employer, or anyother person, where in either case an object thereof is to force orrequireCal Brown to cease doing business with Suburban DevelopmentCompany in order to force or require Suburban Development Com-pany to cease doing business with O'Brien Electric Co.2.Take the following affirmative action which the Board finds willeffectuatethe purposes of the Act:(a)Post at its business offices and meeting halls in Los Angeles,California,copiesof the attachednotice marked"Appendix B." 133' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order,"the words "aDecree of the United States Court of Appeals,Enforcing an Order."28 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order," the words "aDecree of the United States Court of Appeals,Enforcing an Order " 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, to be furnished by the Regional Director forRegion 21, shall, after being duly signed by Laborers' representative,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarily posted. Rea-sonable steps shall be taken by Laborers to insure that said notices arenot altered, defaced, or covered by any other material.(b)Sign and mail copies of said notice to the Regional Directorfor Region 21 for posting by Suburban Development Company andCal Brown, these companies willing, at all locations where notices totheir respective employees are customarily posted.(c)Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order what steps the RespondentLaborers has taken to comply herewith.APPENDIX ANOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage individualsemployed by Rossman Lumber Co., or any employer other thanO'Brien Electric Co., to engage in a strike or refusal in the courseof their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, orcommodities, or to perform any services, where an object thereofis to force or to require Suburban Development Co. to cease doingbusiness with O'Brien Electric Co.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 441, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los Angeles,California, Telephone No. 688-5229, if they have any question con-cerning this notice of compliance with its provisions. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441557APPENDIX BNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage individualsemployed by Cal Brown, or any employer other than O'BrienElectric Co., to engage in a strike or refusal in the course oftheir employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, orcommodities, or to perform any services; or threaten, coerce,'orrestrain the aforesaid employer or persons other than O'Brien,where an object in either case is to force or to require Cal Brownto cease doing business with Suburban Development Co. in orderto force or require Suburban Development Co. to cease doingbusiness with O'Brien Electric Co.LABORERS &HODCARRIERSUNION, LOCAL652,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 South Broadway, Los Angeles,California, Telephone No. 688-5229, if they have any question con-cerning this notice of compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF TIIE CASEUpon charges filed on July 28, August 2 and 9, 1965 and an amended charge filedon August 9, 1965, by Jones and Jones, Inc., and by American Brotherhood ofElectricalWorkers, Local 1, Charging Parties herein,' the Regional Director forRegion 21 of the National Labor Relations Board, in behalf of the General Counselof the Board, issued a consolidated complaint against International Brotherhood ofElectricalWorkers, Local 441, AFL-CIO, herein referred to as Local 441 or theUnion, andagainstLaborers & Hod Carriers Union, Local 652, AFL-CIO, hereinreferredto asthe Laborers, Respondents herein, alleging violations of Section 8(b)(4)(i) and (ii)(B) oftheNational Labor Relations Act, as amended (29 U.S.C.'The status of American Brotherhood of Electrical Workers, Local 1, as a labor orga-nization,was challenged in connection with its filing of charges herein.As it is wellestablished that any one may file a charge(N.L.R.B. v. Indiana & Michigan Electric Com-pany,318 U.S. 9, 18), I deem evidence of labor organization status irrelevant, and Ireaffirm my ruling excluding evidence relating to the organization's status. -558DECISIONS OF NATIONAL LABOR RELATIONS BOARDSect. 151,et seq.),herein called the Act. In their respective answers Respondents,while admitting certain allegations of the complaint, denied the commission of anyunfair labor practice.Pursuant to notice a hearing was held before Trial Examiner Thomas F. Maheron October 19, 1965, at Los Angeles, California, where all parties were representedby counsel, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues, and to file briefs.Briefs were filed by Local 441 and the General Counsel.Upon the entire record in this case, including the briefs of the parties, and uponmy observation of each witness testifying before me, I make the following:FINDINGS OFFACTAND CONCLUSIONS OF LAW1.THE BUSINESS OF THE EMPLOYERItwas stipulated among the parties that O'Brien Electric Co., the employer of theemployees involved herein and its suppliers, including Pomona Electric WholesaleCo.. who supplied materials to O'Brien at both the Suburban and Cherry jobsitesdescribed in detail herein, purchased goods and materials shipped to it at its Califor-nia locations, described herein as the Suburban Development Co. jobsite and theGuy Cherry jobsite, from locations outside the State of California, valued between$35,000 and $40,000; and that the purchases of other contractors including AcePlumbing Co., Guthrie Bros. Plumbing Co., and Southern Counties Quality Masonry,and their supplier Rossman Lumber Co., engaged on the jobsite of the SuburbanDevelopment Co., which came to them from locations outside the State of Califor-nia were in excess of $15,000.Upon the foregoing stipulated facts I conclude and find that O'Brien Electric Co.,Suburban Development Co. and Guy Cherry and the above-named subcontractorsand suppliers are employers within the meaning of Section 2(6) and (7) of the Act.II.THESTATUS OF THE RESPONDENTSIt is stipulated and I conclude and find that International Brotherhood of Electri-calWorkers, Local 441, AFL-CIO, and Laborers & Hod Carriers Union, Local652,AFL-CIO, are labor organizations within the meaning of Section 2(5) ofthe Act.M. THE ISSUEWhether Respondents' picketing of construction jobsites at which the primaryemployer had established separate entrances for its employees and suppliers, andwhere the said picketing was not confined to these entrances, constituted unlawfulpicketing.IV.THE UNFAIR LABOR PRACTICESA. The factsO'Bricn Electric Co., herein called O'Brien, was engaged, as were other subcon-tractors, in the construction of a shopping center on the northeast corner of ProspectStreet and Chapman Avenue, Orange, California, for the general contractor, Sub-urban Development Co., at a site designated as the Suburban project, and in the con-struction of a shopping center at the southeast corner of Beach Boulevard and EllisAvemie, Huntington Park, California, for one Guy Cherry, the general contractor,at a site designated herein as the Cherry project.On each job O'Brien's contractswith ti.e tespective general contractor consisted of the installation of the necessaryc!ectrical wiring and equipment for the project.On July 23, 1S65, Local 441's Business Manager W. A. Ferguson wrote O'Brienprotesting its failure to maintain a standard of employee wages, fringe benefits, andworking conditions prevailing in the area and advised it that beginning on Tuesday,July 27. the Local would establish pickets at both the Suburban and Cherry jobsitespublicizing these facts.On July 26 Local 441 commenced picketing at Cherry andon the following morning, July 27, it established pickets at Suburban.At each loca-tion the sign carried by pickets stated:O'Brien Electric not paying prevailingwages or fringe benefits for theelectricians, Local 441, I.B.E.W. INT'LB'HOOD OF ELECTRICAL WORKERS, LOCAL 441559,The picketing thus described extended along Chapman Avenue and part of ProspectStreet at the Suburban project, and at the Cherry project it was conducted at all fiveentrances on Beach Boulevard and Ellis Avenue. It continued in this manner untilAugust 27, 1965, when curtailed by the granting of injunctive relief resulting fromproceeding had against Local 441 in the United States District Court for the South-ern District of California, Southern Division.Meanwhile, upon notification by Local 441 of its intent to establish pickets at thetwo projects, O'Brien immediately established at each site a reserved entrance withappropriate signs stating, "O'Brien Electric employees entrance only."Theseentrances were maintained consistently thereafter and from the outset, wheneverorders for supplies were submitted, suppliers were instructed by O'Brien that alldeliveries to O'Brien at either jobsite were to be made through the designated O'Brienentrances.Because the incidents which thereafter occurred at each of the projects were fac-tually distinct they will be considered further, by location.1.The Suburban jobsiteThe Suburban site was in the form of an inverted t in an area comprising thenortheast corner of Chapman Avenue and Prospect Street.Excluded from this sitewas a piece of property 150 feet square at the intersection of the two streets, onwhich was located an existing service station and an improved area to the north ofthis designated as Albertson's Market.The frontage on Prospect Street boundingthe northwesterly segment of the project was a 50-foot strip, lying to the north ofthe segment containing Albertson'sMarket.The frontage on Chapman Avenueapproximated 360 feet extending beyond the service station area.When the picketswere established on June 26 they patrolled the smaller Prospect Street frontage aswell as the entire Chapman Avenue frontage beyond the corner service station.Within a day or two thereafter, at a point along Prospect Street 50 feet south ofthe project's northern boundary, O'Brien established what was designated by signsas "O'Brien Electric employees entrance only."This entrance was 16 feet wide, itwas marked by two such signs, and it led onto the unpaved area of the project. Thisentranceway directly abutted a similar entrance to the paved area of Albertson'sMarket, which was not part of but adjacent to the Suburban project.So that the Prospect Street entrance can be properly visualized it should be notedthat, except for O'Brien's entrance, there were no discernible entrances onto the stillpartially developed Suburban area, either along Prospect Street or Chapman Avenue,and for all intents and purposes employees, visitors, and delivery and working trucksappear to have entered onto the property at any convenient spot.At this time side-walks had not been constructed along either street.When O'Brien established itsown entrance, however, it immediately informed its employees that they were toenterat the Prospect "gate" and nowhere else; it instructed all its suppliers in likemanner(supra).During the course of the Suburban picketing the entrance signs,placards on sticks driven into the ground, were frequently tom down, only to bereplaced thereafter by O'Brien foreman, Multer.2Thereafter, in late July shortly after the separate entrance was established, MichaelO'Brien, president of O'Brien Electric, personally advised a picket, Brand, patrollingalongChapman Avenue that they had posted a reserved entrance along ProspectStreet "so as not to involve innocent bystanders" in Local 44l's quarrel with O'Brien.In the course of the conversation O'Brien specifically pointed out the entrance to thepicket who had previously denied any knowledge of its existence.O'Brien con-cluded this conversation by suggesting that picketing at any spot other than thisentrance would be illegal.3Despite O'Brien's request the Union's pickets continuedto patrol the Chapman Avenue frontage as well as portions of the Prospect Streetfrontage north of the reserved entrance until they were restrained from doing so bythe United States district court injunction (section IV,A, supra).On the morning of July 27, right after the picketing had begun, an employeeengaged in concrete work on the project expressed concern over the picketing toWayland Calkins, a partner of the Suburban Development C0.4 Shortly thereaftera business agent of the Laborers Union, Ysidro Ravalcava, appeared on the sceie2 The foregoing is a composite of the credited testimony of Calkins, O'Brien,and Fore-man Multer.The credited, undenied testimony of O'Brien.aThis incident is the credited testimony of Calkins 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand spoke to the concrete men who asked him if it was alright for them to continueto work.After making a telephone call he returned to the employees and told themto respect the picket line.When Calkins, of Suburban, then asked Ravalcava if hewere demanding that his men leave, he replied in the affirmative .5Several days thereafter, on August 2, and after the O'Brien gate had been estab-lished, Fred James, a driver for Rossman Lumber Co., supplying one of the subcon-tractors on the project, arrived at the site and made his delivery by entering the areanear the service station at the street entrance.After he had driven his truck to theconstruction area James noticed a picket walking in the rear of the property.Hethen telephoned his employer and upon securing approval to do so James made hisdelivery.At this point an unidentified man approached him and asked if TeamstersLocal 692, to which James belonged, did not recognize the picket line.When Jamesreplied that he was unaware that the job was being picketed the individual expressedthe suggestion that "someone ought to beat your head wide open," and walked off.As James left the jobsite in the vicinity of the service station this same individualwas in the company of two Local 441 pickets who stopped him and noted his nameand truck number on their picket signs.One of the pickets stated that he had beenon the other end of the project when James arrived and he had not seen him go in.James apologized for crossing the picket line and left.The individual who originallythreatened James made no comment at this time.6In addition to the foregoing incidents which occurred at the Suburban projectPresident O'Brien testified without contradiction that after the picketing had started,and as a result of it, the employees of both Guthrie Bros. Plumbing Company andSouthern Counties Quality Masonry walked off the job.RichardWalker, Local 441's business agent, conceded upon cross-examination"by and large that O'Brien employees have been observing the reserved entrance."However, both Walker and several other witnesses called by Respondent Local 441testified that on a number of occasions O'Brien employees had failed to do so andthat in two instances, one involving a delivery by Pomona Wholesale Electric andanother by an unidentified stationwagon, electrical equipment was brought onto thepremises for O'Brien over a route other than the designated O'Brien entrance?So far as employees from other employers engaged in construction operations atSuburban are concerned, and the deliveries made to them while the picketing wasin progress, there is no question but that entry by them onto the project was madeat all points along Chapman Avenue and Prospect Street at points other than at thedesignated O'Brien entrance.2.The CherryjobsiteAs at the Suburban project, O'Brien Electric was engaged at the Huntington Beachor Cherry project in the installation of electrical conduit and equipment necessaryto the construction of the shopping center. In this respect it appears from the testi-mony of Foreman Multer that the same employees working at Suburban were assignedto Cherry for alternating periods, only one job working at a time.Here again the area was in an unpaved and half-constructed state at all timesrelevant to the events being considered.The area was an open one, but unlike theSuburban site, sidewalks had already been constructed along Ellis Street and BeachBoulevard, the northern and the western boundaries of the project, respectively.And unlike the other site, there were five separate paved entrances off the streetsonto the unpaved project area.Two of these were along the west boundary onBeach Boulevard; three along the north boundary along Ellis.Immediately upon the appearance of Local 441's pickets a separate entrance wasestablished by O'Brien for its employees and deliveries, and as in the case of theSuburban entrance(supra),the employees and suppliers were instructed to use onlythe reserved entrance.The signs describing the entrance were identical in wording5It is to benotedthat this incident, occurring immediately after the picketing hadbegun, antidatedthe establishmentof the separate entrance which, according to witnessesCalkin and Multer,was not setup "for a couple of days"9 The foregoing incident is based upon facts stipulated at the hearing7 The testimonyof PaulTodd and Harry Bauwin, pickets at the Suburbanproject.ForemanMulteralso testifiedthat a Pomona delivery was made to O'Brien through anentranceother than the oneset asidefor O'Brien deliveries, contrary to O'Brien's stand-ing instructionsto all suppliers.Multer, however,, described this incident as havingoccurred at the Cherrysite(sectionIV, A, 2,infra).He saw no such occurrence atSuburban. INT'L B'HOOD OF ELECTRICAL WORKERS, LOCAL 441561and construction to those employed at the Suburban site and they were placed at theentrance along Ellis Street at the most easternly end of the project.As at Suburbanthe entrance signs were torn down on several occasions and had to be replaced.The picketing commenced on July 27 at the Cherry project and continued there-after along the Ellis Street and Beach Boulevard boundaries of the property untilrestrained from doing so by the United States court injunction(section IV, A, 1,supra).In this respect it is to be noted that O'Brien had advised Local 441's picketsat the Suburban project of the establishment of the reserved gate entrance(sectionIV, A, 1,supra),and I would infer from this that Local 441 was equally aware ofthe presence of a similar entrance at the Cherry site when or shortly after it wasestablished;but it is conceded that no effort was made by the pickets to limit theirpatrol to the designated entrance.It is stipulated among the parties that as a result of Local 441's picketing of O'Brienat the Cherrysite,Ace Plumbing Company,the plumbing subcontractor on that job,refused to come on the job because the pickets were present.The only evidenceappearing in the record that the reserved entrance was not respected by O'Brien'semployees or suppliers was the one instance reported by Foreman Multer wherea Pomona Wholesale Electric Company delivery truck was seen to have entered theproject at an entrance other than the designated one despite instructions to Pomonato use only the designated entrance.Nothing in the record 'suggests that the employ-ees of other employers who were engaged in the construction operations on theproject entered the project at any specific point.On the contrary, it appears thatthese employees entered atallpoints along the periphery of the project and deliveriesto such employers were made by entry through entrances on both Beach Boulevardand Ellis Street.B. Analysis and conclusionsThe situationpresented here is not a stereotype"reserved gate"case wherein aunion, in furtherance of a primary dispute with a general contractor may or maynot lawfully engage in jobsite picketing at gates or entrances set aside for neutralsubcontractors,depending on whether the employers concerned are 8 or are notengaged in the construction industry.9Here, on the contrary,we are dealing withthe converse of the facts presented in the typical reserved gate case.For it is theemployees of the picketed primary employer for whom the separate gate or entranceisbeing reserved,and, unlike the usual case, the employees of neutrals are not atall restricted,but may enter the premises atanypoint.Indeed President O'Brienmade this specific point clear when he notified the pickets that he was establishinga separate entrance forhisemployees"so as not to involve innocent bystanders"(sectionIV, A, 1,supra).It is to be noted at the outset, therefore,that in view ofthis juxtaposition the rules of law which relate to the several types of reserved gatesituations which are established for purposes noted earlier do not apply here.The Board'smost recent consideration of the law pertaining to common situspicketing,of which the instant case is a variety,returns to the first principles of theMoore DryDockcase 10 wherein limitations were established to insure that allreasonable precautions have been taken to prevent enmeshment of neutrals in theprimary employer's dispute.InMillwrights Local UnionNo. 1102, UnitedBrother-hood of Carpenters and Joiners of America,AFL-CIO (Dobson Heavy Haul, Inc.),155 NLRB1305, the Board applied these standards.These requirements for legalcommon situs picketing set forth inMoore Dry Dockwere that:(1) the picketingis strictly limited to times when the situs of the dispute is located on the secondaryemployer's premises; (2) at the time of the picketing the primary employer is engagedin its normal business at the situs;(3) the picketing is limited to places close to thelocation of the sites;and (4)the picketing discloses clearly that the dispute is withthe primary employer.In theDobsoncase,as here, a separate entrance was established for employees ofthe employer with whom the picketing union had its dispute.Itwas clearly marked,sufficiently removed from other entrances not to be confusing,primary's employeeswere instructed to use it exclusively,and the picketing union was notified of its loca-8 Building and ConstructionTrades Councilof New Orleans, AFL-CIO (Mark-well andHartz, Inc ),155 NLRB 319.Local 761, International Union of Electrical Radio and Machine Workers, AFL-CIO(General Electric Company) v. N.L.R.B.,366 U S. 667;UnitedSteelworkers of America,AFL-CIO (Carrier Corp.) v. N.L.R.B.,10Sailors'Union ofthe Pacific, AFL (Moore Dry Dock Company),92 NLRB 547.221-731-67-vol. 158-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and purposes.There, as here, the picketing union continued to picket the gateused by the employees of neutral employers with the result that these latter employ.ees, in considerable numbers, refused to cross the picket line.The Board, reviewingthese facts and relating them to theMoore Dry Dockstandards, concluded that thepicketing "was not conductedso asto minimize its impact on neutrals and substan-tially departed from theMoore Dry Dockstandards of permissible common situspicketing."I find nothing in a review of Local 441's picketing activity, as described herein orfrom counsel's arguments submitted to me, that would distinguish this instant situa-tion from the Board's most recent pronouncement.Thus, in applying theMooreDry Dockstandards, while it is plain that the-picketing was limited to the times theprimary employer, O'Brien, was engaged in normal business at both the Suburbanand Cherry jobsites, and that the picketing disclosed that the dispute was with theprimary employer of O'Brien, it is not at all evident that the picketing was limitedto places reasonably close to the location of the situs; i.e., the place at each situswhere O'Brien's employees and its suppliers were directed to enter and leave.Without question the pickets at both the Suburban and the Cherry sites patrolledthe public frontage of each project, and one picket admitted to Rossman Lumber'sdriver who had crossed the picket line, James (section IV, A, 1,supra),that he hadbeen covering the rear of the area at Suburban.Here then, as inDobson,it is clearthat Local 441 has not complied with theMoore Dry Dockstandards in that it hasfailed to meet the condition that the picketing be limited to places reasonably closeto the location of the situs itself.It is equally clear, with particular reference to theemployee of a supplier of one of the neutral, driver James, that in his encounter withLocal 441 representatives (section IV, A, 1,supra)the pickets' efforts were notaddressed to O'Brien, or its employees, or its suppliers, but were, instead, "directedat employers and employees not parties to the dispute for the real purpose of enmesh-ing these neutrals" in the dispute 11Here too, as inDobson,the record shows thatLocal 441 had full knowledge of the existence of separate entrances, but nowherein the record does it appear that pickets saw fit to patrol at these segregated remotespots.Upon the foregoing factsit isclear, and I conclude and find, that Local 441's sub-stantial departure from theMoore Dry Dockrequirement of picketing reasonablycloseto the location of thesitus,the two designated O'Brien entrances, by directingitspicketing activity to more prominent locations at each of the projects, had thepurpose and effect of inducing employees of neutral contractors and their suppliers,including the employees of Rossman Lumber Co., Guthrie Bros. Plumbing Company,Southern Counties Quality Masonry, Pomona Wholesale Electric Company, AcePlumbing Company, and other unidentified neutral employers and suppliers ofemployers engaged in subcontract work on the Suburban or Cherry projects, torefuse to perform their work, thereby coercing and restraining those neutral con-tractors, all for the object of forcing Suburban and Cherry, the respective generalcontractors, to cease doing business with O'Brien.Under such findings and circum-stancesIwould thereby conclude that Local 441 violatedSection 8(b) (4) (i) and(ii) (B) of the Act.The incident involving the Laborers Union, where Business Agent Ravalcavaappeared and instructed the concrete men to respect the picket line and they there-upon walked off the job (section IV, A, 1,supra),is on different footing.This inci-dent occurred on July 27 at the Suburban project on the day that picketing beganand "a couple of days" before the reserved O'Brien entrance had been establishedat that project.At the time of Ravalcava's action all employers and suppliers,including O'Brien's, were free to enter the project at anyplace alongProspect Streetor Chapman Avenue.Without instructions to the primary's employees and sup-pliers to enter at a specific point it cannot be said that the location of the situs hadbeen defined with such precision as tothenapply theMoore Dry Docklimitation.As it is the Board's continuing policy in its application of theMoore Dry Dockrequirements not to do so in a mechanical orper semanner,12 I would not be dis-posed to conclude that the Laborers' actions, through Ravalcava, constituted sucha departure from approved common situs conduct as to constitute a violation of theAct.I would accordingly recommend that so much of the complaintas relates tothe conduct of the Laborers be dismissed.UMillwrights Local Union No. 1102, Carpenters(Dobson Heavy Haul,Inc.), supra.v International Brotherhood of Electrical WorkersLocalUnion 861(Piauohe Electric,Inc.),135 NLRB 250, 255. BLUE RIDGEMANUFACTURERS, INC.563V. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Local 441 set forth in section IV, above, occurringin connection with the operations as described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce andthe free flow of commerce.VI.THE REMEDYHaving found that -.Respondent Local 441 has engaged in certain unfair laborpractices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]Blue Ridge Manufacturers,Inc.andInternational Union, Dis-trict 50, United MineWorkersof America.Cases Nos. 10-CA-6027 and 10-CA-6099.April 29,1966DECISION AND ORDEROn December 3, 1965, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of the complaint as to them. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Substitute the following for paragraph 1(b) :[" (b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toIIn the absence of exceptions, we adoptpro formethe Trial Examiner's recommenda-tionsthat certainallegationsof the complaintbe dismissed.158 NLRB No. 60.